Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Groups 1-10, with in the reply filed on 11/24/21 is acknowledged.  The traversal is on the ground(s) that they amendment overcomes the examiner’s reasoning for the restriction.  This is found persuasive and the restriction is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1 and 3-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 3107810) in view of Toll (US 6872918).

As to claim 1, King discloses a method, comprising: opening an autoclave 10 by separating a first portion 14 of the autoclave and a second portion 21, 11 of the autoclave (fig 1); thereafter closing the autoclave and rotationally locking the autoclave (col 2, lines 1-22; thereafter rotationally unlocking the autoclave while the first portion and the second portion remain connected (col 3, lines 31-41, door 14 still connected to 11 via hinge); and thereafter opening the autoclave by separating the first portion and the second portion (fig 1-3, col 1, line 31 – col 3, line 54). 
King does not disclose moving a part into the autoclave after opening and before closing and curing the part using the autoclave.

Toll discloses a first portion (door) and second portion (shell), wherein after opening but before closing the autoclave (opening inherently required to allow access to interior of autoclave), a part (load) is moved into the autoclave (col 3, lines 5-40) and the part is cured (figs 2, 3, 5a, 6, 7a-8c, col 12, line 16 - col 14, line 16).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify King by moving a part into the autoclave after opening and before closing and 

As to claim 3, King discloses a installing an end cover 10a at the extremity of the autoclave.  As to claim 4, King discloses a brace (mechanical lock arrangement, fig 3, col 2, lines 45-61) between adjacent potions. 
As to claim 5, King discloses reconfiguring the autoclave to accept a second part of a second shape different than the first shape, wherein reconfiguring comprises rotating at least one of the first portion and the second portion (fig 1 rotation along hinge reads on “reconfiguring” col 1, line 42 — col 3, line 41).  Toll discloses removing a part after opening (col 3, lines 34-35). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify King by removing the part after opening as taught by Toll as one of ordinary skill in the art would have understood such is required for the part to operational. 

As to claims 6-8, King discloses configuring a shape of an autoclave 10 to accommodate a number of differently shaped parts by rotating the first portion 14 and second portion 21, 11 of the autoclave relative to each other so that a first longitudinal axis of the first portion and a second longitudinal axis of the second portion are unaligned (fig 1) (rotation to open unaligned orientation allow differently shaped parts to be accommodated into chamber of autoclave) wherein the portions are coupled by an adjustable joint (jointed can locked unlocked and is thus adjustable — col 2, line 45-col 3, line 41, in general see figs and col 1, line 42 — col 3, line 41). The first portion 14 (door) is differently shaped from the second portion (21, 11) and the door is rotated via hinge bracket 15 and pin 16 (fig 1, 2, col 1, line 33-70). The other part 21, 11 is also rotated (col 1, line 33-70). 
As to claim 9, King discloses rotationally unlocking portions while remaining connected (col 3, lines 31-41, door still connected to 11, 21 via hinge).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,538,040. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4, 6-10 are encompassed by the limitations recited in claims 1-20 of ‘040. 

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, while King discloses rotating as detailed above, the rotating does not result in the autoclave matching the geometric envelope of the part.  As to claim 10, the first and second longitudinal axes of King are unaligned only when the autoclave is open, and thus the part cannot be cured when the axes are unaligned.

Claims 11-20 are allowed for the reasons detailed with respect to claim 2 above. 

Conclusion
The prior art cited in the IDS and not relied upon is considered pertinent to applicant's disclosure. Ederer DE19529508, which discloses two unaligned autoclave portions (fig).  Ederer does not disclose rotating to achieve said unaligned orientation. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748